UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


ELOISE CUFFEE-SMITH,                   
                Plaintiff-Appellant,
                 v.
                                                No. 03-6197
CAPTAIN SHIPLEY; SERGEANT
EVERTON,
              Defendants-Appellees.
                                       
           Appeal from the United States District Court
          for the Eastern District of Virginia, at Norfolk.
              Henry Coke Morgan, Jr., District Judge.
                            (CA-03-8)

                      Submitted: May 12, 2003

                       Decided: June 5, 2003

       Before GREGORY and SHEDD, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Dismissed by unpublished per curiam opinion.


                            COUNSEL

Eloise Cuffee-Smith, Appellant Pro Se.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       CUFFEE-SMITH v. SHIPLEY
                               OPINION

PER CURIAM:

   Eloise Cuffee-Smith appeals the district court’s order denying
relief on her 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C.
§ 1915A(b) (2000). We have reviewed the record and find that this
appeal is frivolous.

   The district court correctly found that Cuffee-Smith has no consti-
tutional right to inmate trustee status. See Rosson v. Weatherholtz,
405 F. Supp. 48, 49-50 (W.D. Va. 1975); see also Inmates, Washing-
ton Co. Jail v. England, 516 F. Supp. 132, 141 (E.D. Tenn. 1980).
Thus, her claim that such a denial constitutes the deprivation of a lib-
erty interest is not cognizable under § 1983.

   Cuffee-Smith alleges that a hearing was held in her absence regard-
ing the denial of her trustee status. To the extent that this is construed
as a procedural due process argument, it is without merit. The United
States Supreme Court held in Wolff v. McDonnell, 418 U.S. 539, 557
(1974), that only when the loss at issue constitutes the deprivation of
a liberty interest, must there be procedural safeguards. Because the
denial of trustee status does not constitute such a deprivation, such a
claim is not cognizable under § 1983.

   Lastly, Cuffee-Smith claims that she requested copies of inmate
grievances and appeals from prison officials, but never received them.
We find that this claim, too, is not cognizable under § 1983. See
Paine v. Baker, 595 F.2d 197, 200 (4th Cir. 1979) (holding that state
prisoners do not have a constitutional right to their prison files).

  Accordingly, we deny Cuffee-Smith’s motion for appointment of
counsel and dismiss the appeal as frivolous.* We dispense with oral

   *On appeal, Cuffee-Smith asserts several additional claims relating to
her confinement, including allegations of unsanitary living conditions,
insect bites, hair loss, and denial of a shower, comb, and clean uniform
prior to her trial. Absent exceptional circumstances, however, we will not
consider claims raised for the first time on appeal. See Muth v. United
States, 1 F.3d 246, 250 (4th Cir. 1993). Because Cuffee-Smith does not
demonstrate extraordinary circumstances, we decline to address these
claims.
                      CUFFEE-SMITH v. SHIPLEY                     3
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

                                                       DISMISSED